Citation Nr: 1550666	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  11-13 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of thyroid cartilage fracture with hoarseness and partial left vocal cord paralysis.

2.  Entitlement to a rating in excess of 30 percent for laryngeal trauma with upper airway obstruction.

3.  Entitlement to a rating in excess of 30 percent for depressive disorder.

4.  Entitlement to an initial compensable rating for hearing loss.

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied a rating in excess of 30 percent for residuals of thyroid cartilage fracture with hoarseness, denied a rating in excess of 30 percent for laryngeal trauma with upper airway obstruction, denied a rating in excess of 10 percent for residual scars of the left temporal and mandibular regions, and denied entitlement to TDIU.  In May 2009, the Veteran filed a notice of disagreement (NOD) limited to the TDIU issue.  The AOJ furnished to the Veteran a statement of the case (SOC) in April 2011, and the Veteran submitted a substantive appeal via a VA Form 9 (Appeal to the Board of Veterans' Appeals) later that month.  The RO in New Orleans, Louisiana, currently holds jurisdiction over the appeal.

As addressed in the REMAND below, the issues of entitlement to a rating in excess of 30 percent for residuals of thyroid cartilage fracture with hoarseness and partial left vocal cord paralysis, entitlement to a rating in excess of 30 percent for laryngeal trauma with upper airway obstruction, entitlement to a rating in excess of 30 percent for depressive disorder, entitlement to an initial compensable rating for hearing loss, and whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for PTSD are listed on the title page for procedural purposes only.

In addition to a paper claims folder, the record on appeal includes documents stored in the Veterans Benefits Management System (VBMS) and Virtual VA, which are two separate VA paperless claims processing systems.    

The issue of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of stroke has been raised by the record in a VA Form 21-0958 received in July 2015 (arguing that a stroke was incurred as a result of wrongly prescribed VA medications), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In an October 2015 Appellate Brief Presentation, the Veteran's representative noted that the Veteran has initiated an appeal by filing an NOD with respect to three increased rating claims,  thereby necessitating the issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The American Legion further requested that the Board remand this case so that the increased rating claims can be considered in conjunction with the claim for a TDIU rating.

A review of the record reflects that, in August 2014, the AOJ issued a decision that increased the evaluation for residual scars of the left temporal and mandible regions from 10 percent to 30 percent disabling, effective December 2, 2013; denied a rating in excess of 30 percent for residuals of thyroid cartilage fracture with hoarseness and partial left vocal cord paralysis; denied a rating in excess of 30 percent for laryngeal trauma with upper airway obstruction; denied a rating in excess of 30 percent for depressive disorder; granted service connection for tinnitus and assigned an initial 10 percent rating, effective December 2, 2013; granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective December 2, 2013; and denied an application to reopen a previously denied claim of entitlement to service connection for PTSD.

In October 2014, the Veteran submitted a written statement reflecting his disagreement with the August 2014 decision.  In doing so, he asserted that the retroactive start date was incorrect, he asked for an increase to 50 percent for his PTSD with memory impairment, argued that he manifested airway impairment, and asked for a 5 percent increase in his hearing impairment.

By letter dated December 12, 2014, the AOJ acknowledged receipt of the Veteran's notice of disagreement but requested clarification as to the issues he intended to appeal.  In January 2015, the Veteran submitted a VA Form 21-0958 (Notice of Disagreement) with regard to service connection and the evaluation for laryngeal trauma, the evaluation of PTSD, and the evaluation of hearing loss.  In July 2015, the Veteran submitted another VA Form 21-0958 requesting a 50 percent rating for PTSD and a 100 percent rating for his voice.

On this record, the Board finds that the Veteran's written statements in October 2014 and July 2015 represent a timely NOD with respect to the August 2014 decision on the issues of entitlement to a rating in excess of 30 percent for residuals of thyroid cartilage fracture with hoarseness and partial left vocal cord paralysis, entitlement to a rating in excess of 30 percent for laryngeal trauma with upper airway obstruction, entitlement to a rating in excess of 30 percent for depressive disorder, entitlement to an initial compensable rating for hearing loss, and whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for PTSD.

As such, upon remand, the AOJ will be requested to issue an SOC addressing these issues.  Manlincon, supra.  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Board observes that the Veteran generally requested a "retroactive" date for increased compensation and, in his VA Form 21-098 submitted in January 2015, voiced disagreement with both service connection and the evaluation for laryngeal trauma.  Notably, the Veteran was awarded service connection for residuals of fracture of the thyroid cartilage by means of a July 1982 AOJ rating decision.  A July 2007 Board decision denied a claim of entitlement to an effective prior to December 6, 2001 for the award of service connection for residuals of laryngeal trauma with upper airway obstruction.  The Veteran has not clearly articulated the claim(s) for which he seeks "retroactive" compensation, and he has not provided any further clarification following the AOJ's December 2014 letter requesting clarification of the claims being appealed.  Thus, at this time, the Board does not find that the Veteran has initiated an appeal with respect to a claim for "retroactive" compensation. 

With respect to the claim for TDIU, a claim to which an appeal to the Board has been properly perfected, the resolution of the increased rating claims and the application to reopen the service connection claim for PTSD being remanded for issuance of an SOC, as noted by the Veteran's representative in the October 2015 Appellate Brief Presentation, may impact the claim for entitlement to TDIU.  Therefore, these claims are inextricably intertwined, and the adjudication of the claim for TDIU must therefore be deferred pending the resolution of the claims being remanded for issuance of an SOC.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, while on remand, the AOJ should contact the Veteran and request that he identify any VA or non-VA treatment providers for his current service-connected disabilities, including Dr. S. Prasad of Baton Rouge General Physicians (see September 2015 Medical Statement), the New Orleans/Baton Rouge VA Outpatient Clinic (VAOPC) since July 2014 and the skilled nursing facility treating the Veteran after a stroke (see VA Form 21-0958 received July 2015).  Thereafter, the AOJ should attempt to obtain any identified treatment records. 

Accordingly, the case is REMANDED for the following action:
 
1.  Provide the Veteran and his representative with an SOC on the issues of entitlement to a rating in excess of 30 percent for residuals of thyroid cartilage fracture with hoarseness and partial left vocal cord paralysis, entitlement to a rating in excess of 30 percent for laryngeal trauma with upper airway obstruction, entitlement to a rating in excess of 30 percent for depressive disorder, entitlement to an initial compensable rating for hearing loss, and whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for PTSD.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of an issue in a timely fashion, then return the case to the Board for its review, as appropriate.
 
2.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his current service-connected disabilities, including Dr. S. Prasad of Baton Rouge General Physicians (see September 2015 Medical Statement), the New Orleans/Baton Rouge VAOPC since July 2014 and the skilled nursing facility treating the Veteran after a stroke (see VA Form 21-0958 received July 2015).  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records. 
 
3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for TDIU should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

